      Case 3:20-cv-05389-MCR-EMT Document 8 Filed 06/17/20 Page 1 of 2



                                                                          Page 1 of 2

                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


BRIAN CHARLES PIERRE CONSTANT, III,

      Plaintiff,

v.                                          CASE NO. 3:20cv5389-MCR-EMT

WARDEN CLEMMONS, et al.,

     Defendants.
_________________________________/

                                   ORDER

      The Chief Magistrate Judge issued a Report and Recommendation on May 19,

2020. ECF No. 5. Plaintiff was furnished a copy of the Report and Recommendation

and afforded an opportunity to file objections pursuant to Title 28, United States

Code, Section 636(b)(1). I have made a de novo determination of all timely filed

objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.
      Case 3:20-cv-05389-MCR-EMT Document 8 Filed 06/17/20 Page 2 of 2



                                                                           Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The Chief Magistrate Judge’s Report and Recommendation, ECF No.

5, is adopted and incorporated by reference in this Order.

       2.     This case is DISMISSED WITHOUT PREJUDICE as malicious,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and § 1915A(b)(1).

       3.     All pending motions are denied as MOOT.

       4.     The clerk of court is directed to enter judgment accordingly and close

this case.

       DONE AND ORDERED this 17th day of June 2020.



                                        s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5389/MCR/EMT
